DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 3, 8, 9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mariano (U.S. Patent Application Publication Number 213/0318781).
As to claim 1, Mariano teaches a device for assembling a turbine engine (abstract), the device comprising: a centering element having a central axis and comprising a first end and a second end opposite said first end of the centering element with respect to the central axis (figure 2, element 64 being the ‘centering element,’ right end of element 64 being the ‘first end’ and left end of element 64 being the ‘second end’; page 2, paragraph 64), wherein the first end of the centering element is configured to be inserted in a hollow hub such that the central axis coincides with the longitudinal axis (figure 2, element 64; page 2, paragraph 45). As explained in the previous Office Action, Examiner is interpreting ‘centering element’ under 35 U.S.C. 112(f) so as to comprise a cylindrical outer surface located in the first end of the centering element, wherein the cylindrical outer surface has a diameter greater than a diameter of a central body of the centering element, and a plurality of splines located in a proximity of an end opposite to the first end and about the central axis (figures 2 and 5, right side of element 64 being the ‘cylindrical outer surface’ and the ‘first end,’ central portion of element 64 being the ‘central body,’ left side of element 64 being the ‘end opposite the first end,’ and element 84 being the ‘splines’; page 2, paragraphs 45 and 48). Mariano further teaches a guiding tube capable of entering into at least one portion of a longitudinal cavity of a first module of the turbine engine, at a rear of the hollow hub (figure 2, element 68 being the ‘guiding tube’; page 2, paragraph 45), wherein the guiding tube is capable of sliding inside the centering element along the central axis, between a first position, wherein the guiding tube is entirely on a side of the centering element relative to the first end of the centering element, and a rear position, wherein the guiding tube extends from the first end of the centering element so as to penetrate into a longitudinal cavity towards the rear end of the first module of the hollow hub when the centering element is placed in the hollow hub (figure 2, elements 68 and 64; page 2, paragraph 47, teaching that the guiding tube is capable of moving axially relative to the centering element).
Regarding the functional language recited in the preamble of the claim, wherein the device is ‘configured to center a shaft of a second module relative to a longitudinal axis of a hollow hub placed at a front of a first module, the first module comprising a longitudinal cavity following the longitudinal axis, opening at the front in the hollow hub and passing through the first module following the longitudinal axis to a rear end of the first module, the shaft configured to be inserted in the longitudinal cavity through the rear end of the first module,’ it is the position of the Examiner that the ‘device’ of Mariano is capable for use with such a turbine engine.
As to claim 2, Mariano teaches that a first end of the guiding tube is adapted to go back into the centering element through the second end of the centering element, such that the first position of the guiding tube corresponds to a disconnection thereof from the centering element (figure 2, elements 68 and 64; page 2, paragraph 47).
As to claim 3, Mariano further teaches that the centering element comprises first means capable of engaging the hollow hub, located at the first of the ends of the centering element (figure 2, right end of element 64 being the ‘first means’). As explained above, Examiner is interpreting ‘first means’ under 35 U.S.C. 112(f) so as to comprise a cylindrical outer surface located in the first end of the centering element, wherein the cylindrical outer surface has a diameter greater than a diameter of a central body of the centering element (figure 2, right end of element 64 being the ‘first means’ and a central portion of element 64 being the ‘central body’). Mariano further teaches the centering element comprising a second means located in a proximity the second end of the centering element and configured to cooperatively lock with the hollow hub (figure 2, left side of element 64 being the ‘end opposite the first of the ends,’ and element 84 being the ‘second means’). As explained above, Examiner is interpreting ‘second means’ under 35 U.S.C. 112(f) so as to comprise a plurality of splines located in a proximity of an end opposite to the first of the ends of the centering element about the central axis (figures 2 and 5, element 84 being the ‘splines’).
As to claim 8, Mariano further teaches a clamp proximate the second end of the centering element, the clamp supported by a part which can be disconnected form the centering element (figure 6, elements 112 being the ‘clamp’).
As to claim 9, Mariano further teaches the device comprising an anti-rotation element configured to be fixed on the centering element (figure 2, element 124 being the ‘element’; page 3, paragraph 55). Examiner notes that this can be found because Mariano teaches the ‘anti-rotation element’ being fixed to the ‘centering element’ via the ‘guiding tube’ (figure 9, elements 124, 68, and 64; page 3, paragraph 55).
As to claim 12, Mariano teaches that the guiding tube is capable of being entirely beyond the second end of the centering element in the first position (figure 2, element 68 and left end of element 64). 
As to claim 13, Mariano teaches that a first end of the guiding tube is capable be being entirely beyond and upstream from the second end of the centering element in the first position, and said first end of the guiding element extends downstream form the second end of the centering element in the rear position (figure 2, elements 68 and 64).
Allowable Subject Matter
Claims 4 – 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is allowed.
Response to Arguments
Applicant's arguments filed August 30, 2022 have been fully considered but they are not persuasive.
Applicant argues, on pages 8 – 10, that Mariano does not teach the ‘guiding tube being configured to slide inside the centering element between a first positioning, wherein the guiding tube is entirely on a side of the centering element relative to the first end of the centering element, and a rear position, wherein the guiding tube extends from the first end of the centering element so as to penetrate into a longitudinal cavity of a hollow hub towards the rear end of the first module when the centering element is placed in the hollow hub,’ as recited by claim 1. Applicant bases this argument by stating that the tool of Mariano includes a nut (element 124), which would prevent the ‘guiding tube’ from being moved into the ‘first position’ (figure 2, elements 68 and 124). Examiner disagrees with this statement because one skilled in the art would recognize that the nut is removably mounted on the ‘guiding tube’ (figure 2, elements 68 and 124; page 3, paragraph 55). Therefore, the nut could be removed from the ‘guiding tube’ which would allow the ‘guiding tube’ to be moved into the ‘first position.’
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726